/

 

 

 

 

 

 

 

 

 

V__FILED RECEIVED
_____ ENTERED ____ SERVED ON
COUNSEL/PARTIES OF RECORD
UNITED STATES DISTRICT COURT
OCT 30 2019
DISTRICT OF NEVADA
RK CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY
UNITED STATES OF AMERICA, )
)  2:07-CR-0001-KJD-PAL
Plaintiff, )
)
VS. )
)
MAX GORDON SIGERS )
)
Defendant. )

 

ORDER

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#11), sentencing held on April 11, 2007. Upon further
review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: BANK OF AMERICA
Amount of Restitution: $8,789.98

Total Amount of Restitution ordered: $8,789.98

30
Dated this day of October, 2019.

KO

UNITED STATES DISTRICT JUDGE
